Citation Nr: 0317206	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
a hiatal hernia and assigned a noncompensable disability 
rating.  During the pendency of this appeal, the veteran's 
disability rating for his service-connected hiatal hernia was 
increased to 30 percent via a November 2002 rating decision, 
effective the date of his claim.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service-connected hiatal hernia is 
manifested by a 5-centimeter hiatal hernia, gastroesophageal 
reflux disease, a Barrett's type esophagus, mild dysphagia 
and gastritis.  He used Tums and Rolaids for heartburn and 
was prescribed Prevacid.  The veteran described dysphagia for 
solids, occurring a few times a month, but no dysphagia for 
liquids.  He indicated that his hiatal hernia interferes with 
his family and his social life, as he will not eat in public.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.114, Diagnostic Codes 7203, 7346 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his 30 percent disability rating 
does not properly evaluate his service-connected hiatal 
hernia, and therefore, he asserts that he is entitled to a 
higher disability rating.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via the December 2002 Supplemental SOC 
(SSOC).  He was further notified that ultimate responsibility 
for the submission of evidence remained with him.  He was 
notified of the laws and regulations regarding his increased 
rating claim in the March 2000 Statement of the Case (SOC) 
and the December 2002 SSOC.  The Board finds that VA's duty 
to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in August 
1999 and June 2001.  See 38 C.F.R. § 3.159(c)(4) (2002).  The 
resulting reports have been obtained.  The August 2001 
addendum has also been associated with his claims folder.  
The veteran has not identified any additional evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

Increased Rating

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  VA regulations require that a 
disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.41 (2002).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When all the evidence is assembled, the 
determination must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  Under these criteria, 
the current 30 percent disability rating contemplates a 
moderate stricture of the esophagus.  A 50 percent disability 
rating is appropriate for a severe stricture of the 
esophagus, permitting liquids only, while an 80 percent 
disability rating is warranted for a stricture of the 
esophagus that permits passage of liquids only and results in 
marked impairment of general health.  38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2002).

In the instant case, the August 1999 VA examination report 
reveals that the veteran's service-connected hiatal hernia is 
manifested by no signs of anemia, a soft and nontender 
abdomen, no palpable ventral hernias, and no organomegaly.  
The report reflects that the veteran stated that he had no 
pain associated with his hernia, no acid reflux, no 
gastroesophageal reflux disease (GERD), no nausea, no 
vomiting, and no significant weight gain or loss.  He 
indicated that he took Tums as occasion required and he had 
had no treatment or surgeries for his hiatal hernia.

In his April 2000 substantive appeal, the veteran indicated 
that he did not eat out in fear of throwing up and this 
affected his lifestyle both personally and with his family.  
He also indicated that he did not go on vacations due to his 
hiatal hernia.

The veteran indicated in a May 2000 statement that his hiatal 
hernia severely limited his eating and social behavior.  He 
also indicated that he experienced regular regurgitation, 
dysphagia, and pyrosis, which he stated would be almost 
constant if he did not restrict his diet.

The June 2001 VA examination report, inclusive of the August 
2001 addendum, reflects that the veteran described dysphagia 
for solids a few times a month and heartburn for the 
preceding 25 years.  The report reflects that questioning by 
the examiner revealed that the veteran did not have dysphagia 
for liquids.  The veteran stated that he did not have 
abdominal pain and while he described heartburn and 
regurgitation of fresh food, he denied nausea and vomiting.  
The report reflects that with regard to his dysphagia, the 
veteran described choking a few times a month on apples and 
pork meat.  He indicated that he took Tums and Rolaids for 
his heartburn without relief but described a good appetite 
with no weight loss.  The report reflects that he had 
recently gained weight.  The report reflects that physical 
examination of the veteran revealed a 5-centimeter hiatal 
hernia, GERD, and a severe complication consisting of 
Barrett's type esophagus and an esophageal stenosis segment 
which at that time was mildly functional and not severe.  He 
had mild dysphagia and gastritis.  The examiner indicated in 
the report that the veteran definitely had a hiatal hernia 
with organic and functional consequences such as 
inflammation, stenosis and possible Barrett's esophagus.  The 
veteran was to continue taking Prevacid as prescribed.

A January 2003 statement from the veteran reflects that he 
indicated that his biggest problem with his hiatal hernia was 
that he never knew when he was going to have problems with 
eating and this kept him from "eating out" if at all 
possible.  He also indicated in the statement that he had 
occasional events of choking, excessive heartburn and 
vomiting.

After a careful and compassionate review of the evidence of 
record, the Board finds that the veteran does not meet the 
criteria for a higher disability rating.  An evaluation in 
excess of his current 30 percent disability rating requires a 
severe stricture of the esophagus which permits liquids only.  
See 38 C.F.R. § 4.114, Diagnostic Code 7203 (2002).  While 
the veteran had to restrict his diet due to difficulties with 
mild dysphagia, the evidence of record is not indicative of a 
severe stricture of the esophagus which permits liquids only.  
Instead, the medical evidence of record reveals that the 
veteran's service-connected hiatal hernia is manifested by a 
5-centimeter hiatal hernia, GERD, and a Barrett's type 
esophagus.  Additionally, his condition is manifested by mild 
dysphagia and gastritis.  He used Tums and Rolaids for 
heartburn and was prescribed Prevacid.  The evidence reveals 
that the veteran described dysphagia for solids a few times a 
month, no dysphagia for liquids, and heartburn.  The 
veteran's indicated via correspondence that his hiatal hernia 
interferes with his family and his social life, as he will 
not eat in public.  In short, the Board finds that the 
veteran's hiatal hernia disability picture does not more 
closely approximate a severe stricture of the esophagus such 
that only liquids are permitted.  See 38 C.F.R. § 4.7 (2002).  
Accordingly, an increased rating is not warranted.
 
The Board has also considered whether the veteran is entitled 
to a higher disability rating under alternative diagnostic 
codes.  But see 38 C.F.R. § 4.14 (2002).  Under Diagnostic 
Code 7346, a hiatal hernia manifested by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptoms combination productive of 
severe impairment of health is evaluated as 60 percent 
disabling.  38 C.F.R. § 4.114 (2002).  As indicated above, 
the veteran's service-connected hiatal hernia is not 
manifested by symptoms which are productive of a severe 
impairment of his health.  The evidence revealed that he had 
a good appetite, mild dysphagia, and had gained weight.  As 
such, the veteran's disability picture does not more closely 
approximate the criteria for a 60 percent disability rating.  
See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2002).
 
The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 1192 126 (1999).  In this case, a 
review of the record reveals that the most serious 
manifestations of the veteran's service-connected hiatal 
hernia, which support his 30 percent disability rating, are 
contained in the most recent medical evidence of record.  As 
the veteran's 30 percent disability rating was made effective 
the date of his claim, the Board finds that the evidence of 
record is not supportive of a disability rating in excess of 
30 percent during the entire pendency of his claim.  
Therefore, a staged rating is not warranted.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that an increased 
rating is not warranted.  See 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7203, 7346 (2002).  Additionally, a staged 
rating is not appropriate in the instant case.  See Fenderson 
v. West, 12 Vet. App. 1192 126 (1999).  The Board notes that 
when the preponderance of the evidence is against a claim, 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected hiatal hernia limits his efficiency in 
certain tasks.  In fact, the veteran consistently complained 
of his unwillingness to eat in public places due to his 
hiatal hernia.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).


ORDER

An increased rating for a hiatal hernia is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

